United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        August 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                              No. 03-41533
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

EUGENE ANTHONY LAURENT,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:03-CR-18-1
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Eugene Anthony Laurent appeals the sentence imposed after

his guilty-plea conviction for conspiracy to possess with intent

to distribute five grams or more of cocaine base in violation of

21 U.S.C. §§ 841(a)(1) and 846.    He argues that the district

court erred by increasing his offense level by two for possession

of a dangerous weapon pursuant to U.S.S.G. § 2D1.1(b)(1).

     The district court’s decision to apply U.S.S.G.

§ 2D1.1(b)(1) is a factual determination subject to review only

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-41533
                                 -2-

for clear error.    United States v. Devine, 934 F.2d 1325, 1339

(5th Cir. 1991).   Because Laurent failed to present any rebuttal

evidence at sentencing, the district court was free to adopt the

facts in the presentence report without further inquiry.     See

United States v. Mir, 919 F.2d 940, 943 (5th Cir. 1990).

     At sentencing, Laurent did not dispute that the firearm in

question was possessed by a co-defendant.    Moreover, the

presentence report contained sufficient facts for the district

court to conclude that drugs and the co-defendant’s firearm were

thrown from the vehicle occupied by Laurent and his co-defendants

on November 22, 2002.   The presentence report also noted that

Laurent had $727 on his person when he was arrested, even though

he was unemployed, and that Laurent told the probation officer

that the drugs in the vehicle on November 22, 2002, were for

distribution.    Accordingly, based upon the unrebutted evidence in

the presentence report, it was not clear error for the district

court to apply the adjustment for possession of a firearm as

Laurent could reasonably foresee that his co-defendant possessed

a firearm as a tool of the trade in their drug conspiracy.     See

U.S.S.G. § 2D1.1, comment. (n.3); United States v. Eastland, 989

F.2d 760, 770 (5th Cir. 1993); United States v. Aguilera-Zapata,

901 F.2d 1209, 1215 (5th Cir. 1990).

     AFFIRMED.